DETAILED ACTION
This action is responsive to the Request for Continuation filed on 01/27/2022. Claims 1, 3, 5, 7-9 are pending in the case. Claims 1 and 8 are independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first-to-file provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 01/27/2022 has been entered.
Applicant’s Response
In Applicant’s response dated 01/27/2022 (hereinafter Response), Applicant amended Claims 1, 8; cancelled Claim 6; added Claim 9; and argued against the objections and/or rejections previously set forth in the Office Action dated 10/27/2021 (hereinafter Previous Action).
Response to Amendment/Arguments
Applicant’s amendment to claims 1 and 8 to further clarify the metes and bounds of the invention is acknowledged.
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over GOOSSENS et al. (Pub. No.: US 2012/0131495 A1, previously cited) in view of  YAMADA (US 2012/0221943 A1, newly cited, previously made of record).
Regarding claim 1, GOOSSENS teaches the display method comprising:  
a specifying step of, in an image group including a standard image having a first size and a nonstandard image having a second size different from the first size (see FIG 1A [0068] open application windows at various locations which can adopt different lateral dimensions; note that this is consistent with the instant application as originally filed [0053]… The original image P may be an icon of an application program or an operation screen of the application program; see FIG 1B showing same display windows either shrunken or centrally in focus; 
reducing, with respect to the first size one of an enlargement magnification for the nonstandard image having a size larger than the first size or a reduction magnification for the nonstandard image having a size smaller than the first size (as evidenced in FIG 1C, note that the window 136 which was in focus in FIG 1B and was displayed larger than the non-focused windows is now displayed in reduced size as window 136’ to match the other windows of reduced size; limitation recited in the alternative, thus only one must be shown in the art);
and specifying display sizes of the standard image and the nonstandard image (in order to generate FIGs 1B and 1C, three- dimensional browsable parade of each window; note that in FIG 1B the two images (138, 140) at the left of center (120a, 120b) are reduced and approximately the same size, even though their original windows (108, 110) were different sizes; see [0099] the sizes of the windows (e.g., windows 138, 140, and 142) presented in the secondary locations (e.g., secondary locations 120a-b and 122) can be significantly shrunken from their original sizes, such that the windows can fit within the limited space occupied by the secondary locations; further when transitioning to FIG 1C, the size of window 136 must be specified (changed) to the size of window 136’); and
a display step of displaying, based on the specified display sizes, images including the standard image and the nonstandard image, in a display region, wherein the standard image and the nonstandard image are displayed to incline with respect to a horizontal direction of the display region
GOOSSENS further suggests without expressly disclosing an inclination angle of the standard image is higher than an inclination angle of the nonstandard image because the images which are in region 120a are displayed with an angle of 0 [flat], while the images which are in region 120a and 122 are rotated to face region 120, thus as the thumbnail images are moved (say from 120b to 120a to 122 or 122 to 120 to 120b) at some point the claimed relationship will exist.
YAMADA is an express teaching of this relationship in displaying thumbnail images. YAMADA is similarly directed to [0007] obtaining a plurality of thumbnail images for a document having a plurality of pages, the thumbnail images each presenting each of the plurality of pages reduced in size in a reference state, rotated about a virtual rotation axis as a center, and processed into a view overlooked from a certain viewpoint… and using the display to show the relationship of different pages that have search results… the search result and the entire document can be presented in a manner in which the relation between them can be more readily, visually comprehensible.
YAMADA teaches an inclination angle of a first (e.g. the standard image) image is higher than an inclination angle of a second (e.g. the non-standard image) image (see [0151] FIG. 39 is a view showing an example of a thumbnail image group in accordance with a modified example 6. A thumbnail image of the second selected page may have an angle of rotation smaller than that of thumbnail images before and after the second selected page…Further, in the invention, thumbnail images of pages in a predetermined range extending from the first selected page may be rotated through the same angle of rotation as that of the thumbnail image of the first selected page, and thumbnail images of pages outside the predetermined range extending from the first selected page may be rotated through an angle of rotation greater than the angle of rotation of the thumbnail image of the first selected page).

    PNG
    media_image1.png
    440
    331
    media_image1.png
    Greyscale


Note that the size of the thumbnail images in YAMADA is not fixed [0149] and may be decided in advance, changed based on user interaction, based on the device display, etc.  Further, the size need not be the same for all images; or the size may be approximately the same, based on available display range, or based on selection status.
Note also that YAMADA is not limited to electronic book readers [0155] but may be used with a variety of different devices; and the images being displayed are not limited to electronic book pages [0159] but could be an image based on a thesis, a report, a document, a figure, a table, a photo, a web site, or the like.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of GOOSSENS and YAMADA before them, to have combined GOOSSENS (displaying thumbnail images of content (application windows and web pages) using a three-dimensional user interface and suggesting a relationship between angles of displayed thumbnail images) and YAMADA (explicitly teaching the relationship between angles of displayed thumbnail images, where the content includes web site content, document 
Regarding dependent claim 5, incorporating the rejection of claim 1, GOOSSENS further teaches wherein, in the image group, a part of the images overlaps an image located behind the images (as can clearly be seen in FIG 1B, image 138 is behind image 140; note [0092-0093] windows appear rotated and partially obscure other windows).
Regarding dependent claim 7, incorporating the rejection of claim 1, GOOSSENS further teaches wherein the display step includes a first step of determining, based on the display sizes specified in the specifying step, arrangement positions where the images are arranged and a second step of displaying the images in the arrangement positions ([0094] spacing between windows can be adjusted based on the amount of obscuration and/or number of windows to be displayed).
Regarding claim 8, GOOSSENS in view of YAMADA, combined at least for the reasons discussed, similarly teaches the display device comprising circuitry (GOOSSENS: structural components in FIG 9) to:
display an image (GOOSSENS: evidenced in any of FIGs 1A-1C, where “image” is interpreted in view of the disclosure as originally filed [0053]…The original image P may be an icon of an application program or an operation screen of the application program);
acquire, in an image group including a standard image having a first size and a nonstandard image having a second size different from the first size, the first size of the standard image and the second size of the nonstandard image (GOOSSENS: see FIG 1A [0068] open application windows at various locations which can adopt different lateral dimensions; see FIG 1B showing same display windows either shrunken or centrally in focus; “image group including 
reduce, with respect to the first size, one of an enlargement magnification for the nonstandard image having a size larger than the first size or a reduction magnification for the nonstandard image having a size smaller than the first size (GOOSSENS: as evidenced in FIG 1C, note that the window 136 which was in focus in FIG 1B and was displayed larger than the non-focused windows is now displayed in reduced size as window 136’ to match the other windows of reduced size; limitation recited in the alternative, thus only one must be shown in the art);
specify display sizes of the standard image and the nonstandard image (GOOSSENS: in order to generate FIGs 1B and 1C, three dimensional browsable parade of each window; note that in FIG 1B the two images (138, 140) at the left of center (120a, 120b) are reduced and approximately the same size, even though their original windows (108, 110) were different sizes; see [0099] the sizes of the windows (e.g., windows 138, 140, and 142) presented in the secondary locations (e.g., secondary locations 120a-b and 122) can be significantly shrunken from their original sizes, such that the windows can fit within the limited space occupied by the secondary locations; further when transitioning to FIG 1C, the size of window 136 must be specified (changed) to the size of window 136’); and
display, based on the specified display sizes, images including the standard image and the nonstandard image in a display region, (GOOSSENS: as illustrated in FIGs 1B and 1C; scaled versions of the windows of FIG 1A with non-standard sizes are displayed approximately the same size) wherein the standard image and the nonstandard image are displayed to incline with respect to a horizontal direction of the display region, (GOOSSENS: as illustrated in FIGs 1B and 1C; scaled versions of the windows of FIG 1A with non-standard sizes are displayed approximately the same size; [0092-0093] windows appear rotated and partially obscure other windows; note this has been acknowledged by Applicant, see Response page 9, first paragraph ) and an inclination angle of the standard image is higher than an inclination angle of the nonstandard image (suggested by GOOSSENS, 
Regarding dependent claim 9, incorporating the rejection of claim 1, while GOOSSENS may not be relied upon to expressly disclose wherein the image group does not include an image of a window or an image of a web browser because those are the only types of content discussed with respect to FIGs 1A-1C, applying the technique of GOOSSENS to any other content types taught in YAMADA (e.g. the images being displayed are not limited to electronic book pages [0159] but could be an image based on a thesis, a report, a document, a figure, a table, a photo, a web site, or the like) is obvious with a reasonable expectation of success, for example motivated to try the technique on one of the other content types (as both GOOSENS and YAMADA teach displaying web content), or by simply substituting a different content (e.g. a thesis, a report, a document…) for the web site content, each being well within the skill of one of ordinary skill at the time the invention was effectively filed.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GOOSSENS in view of YAMADA as applied to claim 1, further in view of WEISSTEIN, Eric W. ("Rectangle." From MathWorld--A Wolfram Web Resource. 2011. Retrieved from [http://mathworld.wolfram.com/Rectangle.html] via Internet Archive on [06/21/2021]. 2 pages. previously cited)
Regarding dependent claim 3, incorporating the rejection of claim 1, GOOSSENS does not appear to expressly disclose wherein, in the specifying step, size of the images is determined based on respective sizes of diagonal lines of the images. GOOSSENS relies on the width and the height of rectangular windows (see e.g. [0068] open windows can adopt different lateral dimensions [0089] the graphical objects representing the open windows are still essentially flat (e.g., having a small thickness relative to width and height of the window) ). YAMADA does not appear to cure this specific deficiency because YAMADA does not teach how the size of thumbnail images are calculated, merely that they are (or can be) calculated and used.
However, as shown in WEISSTEIN, using the width and height of a rectangle, it is possible to mathematically compute the diagonal length using the expression (2).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of GOOSSENS in view of YAMADA and WEISSTEIN before them, to have combined GOOSSENS in view of YAMADA (recording the size of a rectangular window (image) using width and height) and WEISSTEIN (determining the diagonal size of a rectangle using width and height ) and arrived at in the specifying step, size of the images is determined based on respective sizes of diagonal lines of the images by applying the well-understood mathematical technique for determining the diagonal of the rectangle in order to have a simpler comparison of size (that is, rather than comparing lengths, then widths (or widths, then lengths) to determine how similar two rectangles are; only one comparison of the computed diagonals is needed).

	
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).






CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173